— Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered December 17, 1980, convicting him of robbery in the first degree (three counts), robbery in the second degree, criminal possession of a weapon in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*1055We have reviewed the defendant’s contentions and find them to be without merit. Brown, J. P., Niehoff, Rubin and Eiber, JJ., concur.